Name: Council Regulation (EEC) No 119/76 of 31 December 1975 concluding the Agreement in the form of an exchange of letters between the European Economic Community and the State of Israel suspending the implementation of the tariff reduction for imports into the Community of tomato concentrates falling within subheading 20.02 ex C of the Common Customs Tariff and originating in Israel
 Type: Regulation
 Subject Matter: foodstuff;  tariff policy;  trade;  Asia and Oceania
 Date Published: nan

 No L 13/4 Official Journal of the European Communities 22. 1 . 76 COUNCIL REGULATION (EEC) No 119/76 of 31 December 1975 concluding the Agreement in the form of an exchange of letters between the European Economic Community and the State of Israel suspending the imple ­ mentation of the tariff reduction for imports into the Community of tomato concentrates falling within subheading 20.02 ex C of the Common Customs Tariff and originating in Israel THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the recommendation from the Commission , Whereas Article 9 of Protocol 1 to the Agreement between the European Economic Community and the State of Israel (') provides for a tariff reduction of 30 % of the Common Customs Tariff rate for imports into the Community of tomato concentrates origi ­ nating in Israel , subject to compliance with the condi ­ tions agreed upon by exchange of letters ; Whereas an exchange of letters (2 ) covering the period from 1 October to 31 December 1975 was concluded on 1 6 October 1975 ; Whereas the negotiations with Israel for the conclu ­ sion of the exchange of letters covering the year 1976 have not yet resulted in agreement, particularly as regards quantitative voluntary restraint ; Whereas, in these circumstances and until agreement is reached, an agreement should be concluded between the Community and Israel in the form of an exchange of letters suspending the implementation of the tariff reduction in question , HAS ADOPTED THIS REGULATION : Article 1 The Agreement in the form of an exchange of letters between the European Economic Community and the State of Israel suspending the implementation of the tariff reduction for imports into the Community of tomato concentrates falling within subheading 20.02 ex C of the Common Cutstoms Tariff and originating in Israel is hereby concluded on behalf of the Commu ­ nity . The text of the Agreement is annexed to this Regula ­ tion . Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchange of letters referred to in Article 1 and to confer on him the necessary powers to bind the Community. Article 3 This Regulation shall enter into force on the eighth day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 31 December 1975 . For the Council The President M. TOROS (&gt;) OJ No L 136, 28 . 5 . 1975, p . 3 . ( 2 ) OJ No L 272, 23 . 10 . 1975 , p . 4 .